ORDER
PER CURIAM
T.P. appeals pro se from the trial court’s judgment granting a full order of protection against her, pursuant to Missouri’s Adult Abuse Act, sections 455.010 through 455.090, R.S.Mo. (2000).
We have reviewed the briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).